DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim 11 been cancelled.  Claims 1, 5, 6, 10, 14, 20, 23, 27-32, and 34 have been amended.  Claim 37 has been added.  Claims 1, 5, 6, 10, 13, 14, 20, 23-34, and 37 are pending and examined below.	

Response to Arguments
Applicant’s arguments with respect to claims 1, 5, 6, 10, 13, 14, 20, 23-34, and 37 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 20, 23, 24, 28, 29, 31, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over US 20130204124 A1 (“Duindam”) in view of US 20040236352 A1 (“Wang”).

As per Claim 1, Duindam discloses a method of monitoring a medical instrument during a medical procedure involving motion of the medical instrument, the method comprising: 
receiving state information from a control system in communication with the medical instrument (see ¶ 51—“shape and position of steerable needle”; ¶ 52—“positional measurements taken of needle”); 
detecting, by the control system, motion of at least a portion of the medical instrument (see ¶ 59—“needle movement”); and 
comparing the detected motion of the at least portion of the medical instrument with a threshold motion value that is based on the state information received from the control system (see ¶ 61—“deviation can then be assessed in an Exceeds Threshold? step”); and 
Wang teaches additional limitations not expressly disclosed by Duindam, including namely determining, based on the detected motion of the at least the portion of the medical instrument exceeding the threshold motion value, significant movement of a patient has occurred; and providing a system response based on the determining significant movement of the patient has occurred (see ¶ 81—“Any movement of the pivot point can be compared to a threshold value and a warning signal can be issued or the robotic system can become disengaged if the pivot point moves beyond a set limit. The comparison with a set limit may be useful in determining whether the patient is being moved, or the instrument is being manipulated outside of the patient, situations which may result in injury to the patient or the occupants of the operating room”).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Duindam to include the limitations as taught by Wang to prevent injury to the patient (see Wang: ¶ 81).

As per Claim 6, Duindam further discloses wherein the system response includes disregarding commands received from an operator via a master assembly in communication with the control system (see ¶ 61—“step 623 can result in procedure abort”).
Wang teaches additional limitations not expressly disclosed by Duindam, including namely the system response is based on the determining significant movement of the patient has occurred (see ¶ 81—“Any movement of the pivot point can be compared to a threshold value and a warning signal can be issued or the robotic system can become disengaged if the pivot point moves beyond a set limit. The comparison with a set limit may be useful in determining whether the patient is being moved, or the instrument is being manipulated outside of the patient, situations which may result in injury to the patient or the occupants of the operating room”).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Duindam to include the limitations as taught by Wang to prevent injury to the patient (see Wang: ¶ 81).

As per Claim 20, Duindam discloses a medical system comprising: 
an elongate medical instrument (see ¶ 30—“steerable needle”); 
a master assembly configured to receive commands from an operator to manipulate the medical instrument (see ¶ 44—“controller inputs”); and 
a control system in communication with the master assembly and the medical instrument, the control system adapted to perform operations (see ¶ 44—“controller”) comprising: 
receiving state information (see ¶ 51—“shape and position of steerable needle”; ¶ 52—“positional measurements taken of needle”); 
detecting motion of at least a portion of the medical instrument (see ¶ 59—“needle movement”); and 
comparing the detected motion of the at least the portion of the medical instrument with a threshold motion value that is based on the state information (see ¶ 61—“deviation can then be assessed in an Exceeds Threshold? step”).
Wang teaches additional limitations not expressly disclosed by Duindam, including namely determining, based on the detected motion of the at least the portion of the medical instrument exceeding the threshold motion value, significant movement of a patient has occurred (see ¶ 81—“Any movement of the pivot point can be compared to a threshold value and a warning signal can be issued or the robotic system can become disengaged if the pivot point moves beyond a set limit. The comparison with a set limit may be useful in determining whether the patient is being moved, or the instrument is being manipulated outside of the patient, situations which may result in injury to the patient or the occupants of the operating room”).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Duindam to include the limitations as taught by Wang to prevent injury to the patient (see Wang: ¶ 81).

As per Claim 23, Duindam further discloses a display configured to present a message based on the comparison of the detected motion with the threshold motion value (see ¶ 61—“visual warning”); and 
wherein the operations further comprise comparing the detected motion of the at least the portion of the medical instrument with a threshold control value, wherein the threshold control value is higher than the threshold motion value (see ¶ 61—“if the deviation is greater than some preset limit, a notification is provided in an Error State step”).

As per Claim 24, Duindam further discloses wherein: 
the message is presented when the detected motion is higher than the threshold motion value (see ¶ 61—“if the deviation is greater than some preset limit, a notification is provided in an Error State step”); and 
the master assembly is further configured to disregard the commands from the operator when the detected motion is higher than the threshold control value (see ¶ 61—“step 623 can result in procedure abort”).

As per Claim 28, Duindam further discloses wherein the medical instrument comprises a position sensor and wherein the medical system comprises at least one actuator configured to control for controlling the medical instrument (see ¶ 40—“position sensor”; ¶ 30—“actuator”).

As per Claim 29, Duindam further discloses wherein the position sensor comprises at least one of an electromagnetic sensor or an optical fiber shape sensor extending a length of the medical instrument (see ¶ 40—“EM sensor”).

As per Claim 31, Duindam further discloses wherein: 
the medical instrument comprises an image capture device disposed at a distal tip of the medical instrument (see ¶ 21—“imaging techniques to improve registration of the needle”); and 
the image capture device is configured to capture an image of an interior of an anatomy of the patient (see ¶ 60—“visualize the actual placement of the needle within a patient”).

As per Claim 33, Duindam further discloses wherein the state information comprises at least one of an indication of a medical instrument parked state, an indication of a medical instrument drive state, an indication of a medical instrument treatment state, or sensor data from a sensor disposed along a kinematic chain associated with the elongate medical instrument (see ¶ 57—“determine if the needle has reached a desired deployed state”).

Allowable Subject Matter
Claims 5, 10, 13, 14, 25-27, 30, 32, and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 37 is allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BASIL T JOS whose telephone number is (571)270-5915. The examiner can normally be reached 11:00 - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBY LIN can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Basil T. Jos/Primary Examiner, Art Unit 3664